Weaver, J.
(dissenting)—Appellant lives in Clarkston, Washington. There are about two thousand telephones in Clarkston and vicinity. Across the Snake River in Idaho, there are approximately seventy-five hundred telephones in Lewiston and vicinity. Both communities are served by one telephone exchange, located in Lewiston, Idaho.
The Pacific Telephone and Telegraph Company operates, in general, throughout the state of Washington. The company’s operation in Idaho is more limited. It has fourteen exchanges in five central Idaho counties. The major portion of the company’s Idaho operation is within the service area of the Lewiston, Idaho, exchange.
*14Through the central exchange in Lewiston, Idaho, a telephone user, living in Clarkston, Washington, has almost ten thousand other telephones available to him without a toll charge. For rate-making purposes, the Clarkston-Lewiston exchange is in Group IV, which includes those exchanges having a station availability of five thousand to ten thousand telephones.
A telephone user in Group IV in the state of Washington pays $4.10 for an individual residence telephone. A telephone user in Clarkston, Washington, pays $5.25 for the same service, or twenty-eight per cent more. An individual business telephone is forty-six per cent more. Other charges for different services vary between these extremes.
In order to support this result, the respondent corporation argues as follows:
The telephone stations of Clarkston, Washington, and Lewiston, Idaho, are a part of the same mechanical exchange or unit (an arrangement determined by the company, not by the users), and therefore should be charged the same rate for the same station availability. Telephone rates must be fixed on a state-wide basis to insure a utility a fair return on its investment; therefore, the telephone rates of the residents of Clarkston, Washington, must be fixed by reference to the utility’s investment in Idaho. This is the method used in the instant case and approved by the majority opinion when it says:
“The "Washington public service commission fixed the rate for Clarkston so as to yield a fair return on the operative property in Idaho after payment of operating costs in that state.” (Italics mine.)
The authorities support the “state-wide” method of rate making. People ex rel. Public Utilities Comm. v. Mountain States Tel. & Tel. Co., 125 Colo. 167, 243 P. (2d) 397, 401 (1952). Its application gives little trouble so long as the rate, as thus determined, applies only to an area within the boundaries of a single state. However, it is apparent that discrimination may arise when the application of a “statewide” rate of one state, to a geographic portion of a second *15state, results in a rate grossly in excess of the “state-wide” rate of the second state for comparable service. That is exactly the situation in the instant case. Residents of Clarkston, Washington, are required to pay from twenty-eight per cent to forty-six per cent more for comparable telephone service than other residents of the state of Washington.
I realize the convenience of such a system of rate-making to a utility which extends into many states; but I cannot escape the conclusion that the application of Idaho “statewide” rates to the residents of Clarkston, Washington, produces a result which is so disproportionate to the established Washington “state-wide” rate for comparable service that it is arbitrary and capricious. It should not be permitted to stand in view of our statute.
Laws of 1911, chapter 117, § 42, p. 566, Rem. Rev. Stat., § 10378 [cf. RCW 80.36.170], provides:
“No telegraph company or telephone company shall make or give any undue or unreasonable preference or advantage to any person, corporation or locality, or subject any particular person, corporation or locality to any undue or unreasonable prejudice or disadvantage in any respect whatsoever.” (Italics mine.)
The undue or unreasonable prejudice or disadvantage, of which the statute speaks, refers to the prevention of undue prejudice or disadvantage between persons, corporations, or localities of this state. This, to my mind, answers respondents’ claim that the charge of the Clarkston, Washington, residents does not become discriminatory until the Idaho “state-wide” rate gives to the company a greater return upon its Idaho investment than it receives from its investment in Washington.
I believe the former opinion of this court (State ex rel. Clarkston Chamber of Commerce v. Department of Public Utilities, 34 Wn. (2d) 141, 208 P. (2d) 882 (1949)) should be read in the same light. The court said:
“We gather from the argument of counsel and some statements made in the briefs that the appellants fear, if it is decided by this court that this procedure was lawful, it may establish a precedent so that burdensome rates may be im*16posed upon the telephone users in the Clarkston area in order to pay operating deficits in rural areas adjacent to Lewiston. This question is not now before us, and we must assume that, if such an attempt is made, the department of public utilities of this state will protect the telephone users in that area [Clarkston, Washington] against any rates other than those necessary and proper to yield to the utility a fair rate of return on a legitimate and proper investment.” (p. 148) (Italics mine.)
(In addition, the court found that the exchange rates for Clarkston were substantially equal to rates prevailing throughout the state of Washington for exchange areas enjoying a similar station availability.)
The Washington public service commission should fix the Clarkston, Washington, rates in the same manner it fixes telephone rates for the rest of the state of Washington. The rates should yield to the utility a “fair rate of return on a legitimate and proper investment” in the state of Washington. This will preserve the “state-wide” method of rate determination in its entirety.
However, so long as Clarkston remains a portion of the Lewiston exchange, the rate should be determined by the comparable Washington group of station availability.
For these reasons, I believe that the decision of the trial court should be reversed and such relief granted to appellant as I have indicated in this dissent.
Schwellenbach, J., concurs with Weaver, J.